DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 10/19/2020, 02/12/2021 and 03/29/2021 are considered and signed IDS forms are attached. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 08307088 A cited in IDS) in view of Nobuta et al. (US 2013/0163150 A1). It is noted that the disclosures of Fujii are based on a machine translation (cited in IDS) of the reference which is included in this action.

Regarding claims 1-5, Fujii et al. disclose a radio wave absorber (electromagnetic wave absorbing sheet) comprising resistive film 1 (electric resistance film), spacer 2 (dielectric layer) and radio wave reflective film 3 (electromagnetic wave shielding layer) in that order (see 
Fujii do not disclose presently claimed electric resistance film. Fujii et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent.
Nobuta et al. disclose an electroconductive polymer composition comprising electroconductive polymer such as poly(3,4-ethylenedioxythiophene), polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (i.e. water soluble polyester) and binder such as polyvinylidene fluoride (see paragraphs 0032, 0034 and 0043). The electroconductive polymer composition has a good film property and high electroconductivity (see Abstract).
In light of motivation for using electroconductive polymer composition disclosed by Nobuta et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use electroconductive polymer composition of Nobuta et al. for resistive film of Fujii in order to obtain a good film property and high electroconductivity, and thereby arrive at the claimed invention.
Accordingly, Fujii in view of Nobuta et al. disclose electric resistance film identical to that presently claimed. Therefore, it is obvious or inherent that a surface electric resistance of the electric resistance film of Fujii in view of Nobuta et al. is identical to that presently claimed.
Fujii et al. in view of Nobuta et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test 

Regarding claim 6, Fujii disclose the radio wave reflective film 3 can be metal film having surface resistance of 0.5 Ω/sq or less (see paragraphs 0044, 0045, 0046). Further, the metal film is similar to that utilized in present invention (see paragraphs 0036 and 0075 of published application). Therefore, it is obvious or inherent that the surface electric resistance of the radio wave reflective film 3 of Fujii is identical to that presently claimed.

Regarding claim 7, Fujii et al. disclose the thickness of spacer (dielectric layer) is 1/4 the wavelength of incident electromagnetic wave (see paragraph 0043) similar to that utilized in present invention (see paragraph 0033 of published application). Therefore, it is obvious or inherent that the spacer of Fujii can absorb electromagnetic waves in a high frequency band equal to or higher than a millimeter wave band.

Regarding claim 8, Fujii disclose an adhesive layer 19 on back side radio-wave reflection film 14 (electromagnetic wave shielding layer) (see claim 13, Figure 7).
Regarding claim 9, Fujii disclose wave absorber comprises a protective layer 9 for a resistance film 1 (electric resistance film) (see claim 10 and Figure 4).

Regarding claim 10, Fujii et al. disclose a radio wave absorber (electromagnetic wave absorbing sheet) comprising resistive film 1 (electric resistance film), spacer 2 (dielectric layer) and radio wave reflective film 3 (electromagnetic wave shielding layer) in that order (see Abstract, paragraph 0039, and Figure 1). The resistive film 1 can be made of conductive polymers (see paragraph 0041). The spacer is a dielectric layer (see paragraphs 0026 and 0043). The radio wave reflective film 3 can be metal film having surface resistance of 0.5 Ω/sq or less (see paragraphs 0044, 0045, 0046). Further, the metal film is similar to that utilized in present invention (see paragraphs 0036 and 0075 of published application). Therefore, it is obvious or inherent that the surface electric resistance of the radio wave reflective film 3 of Fujii is identical to that presently claimed. Further, the wave absorber can be in rolled form, i.e. wave absorber has flexibility (see paragraph 0064).
Fujii do not disclose presently claimed electric resistance film.
Nobuta et al. disclose an electroconductive polymer composition comprising electroconductive polymer such as poly(3,4-ethylenedioxythiophene), polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (i.e. water soluble polyester) and binder such as polyvinylidene fluoride (see paragraphs 0032, 0034 and 0043). The electroconductive polymer composition has a good film property and high electroconductivity (see Abstract).
In light of motivation for using electroconductive polymer composition disclosed by Nobuta et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use electroconductive polymer composition of Nobuta et al. for resistive film of Fujii in order to obtain a good film property and high electroconductivity, and thereby arrive at the claimed invention.
Accordingly, Fujii in view of Nobuta et al. disclose electric resistance film identical to that presently claimed. Therefore, it is obvious or inherent that a surface electric resistance of the electric resistance film of Fujii in view of Nobuta et al. is identical to that presently claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 5-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/978,152. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.

Copending application no. 16/978,152 disclose the electromagnetic wave absorbing sheet. The only differences between the present claims and the copending claims are that the copending claims (i) do not disclose a surface of the electromagnetic wave absorbing sheet does not crack after being subjected to a flexibility evaluation test (ii) do not disclose a surface resistance of the electric resistance film is in a range from -15% to +20% with respect to a vacuum impedance (iii) disclose the electromagnetic wave absorbing sheet of an electromagnetic wave interference type (iv) disclose a dielectric layer having adhesiveness (v) disclose both the electric resistance film and the dielectric layer have light transmittance (vi) disclose the electromagnetic-wave shielding layer is constituted by a conductive mesh (vii) disclose the sheet as a whole has light transmittance having a total light transmittance of 30% or more (viii) disclose the dielectric layer comprises at least one adhesive selected from a silicone-based adhesive, an acrylic-based adhesive, and a urethane-based adhesive and (ix) disclose the electromagnetic-wave shielding layer has an aperture ratio of 35% to 85%.
Regarding (i), Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs 0121 and 0122 of the copending application that discloses a surface of the electromagnetic wave absorbing sheet does not crack after being subjected to a flexibility evaluation test as presently claimed.
In light of the above, it would therefore have been obvious to one of skill in the art to utilize electromagnetic wave absorbing sheet wherein a surface of the electromagnetic wave absorbing sheet does not crack after being subjected to a flexibility evaluation test as presently claimed in copending application, and thereby arrive at the claimed invention.
Regarding (ii), given that the electric resistance film of copending application is made of material identical to that presently claimed, it is obvious or inherent that the electric resistance film of the copending application has surface resistance identical to that presently claimed.
Regarding (iii), the specific electromagnetic wave absorbing sheet of copending application is within broad disclosure of the electromagnetic wave absorbing sheet of present application.
Regarding (iv), the specific dielectric layer of copending application is within broad disclosure of the dielectric layer of present application.
Regarding (v), the specific electric resistance film and dielectric layer of copending application is within broad disclosure of the electric resistance film and dielectric layer of present application.
Regarding (vi), the specific electromagnetic-wave shielding layer of copending application is within broad disclosure of the electromagnetic-wave shielding layer of present application.
Regarding (vii), the specific electromagnetic wave absorbing sheet of copending application is within broad disclosure of the electromagnetic wave absorbing sheet of present application.
Regarding (viii), the specific dielectric layer of copending application is within broad disclosure of the dielectric layer of present application.
Regarding (ix), the specific electromagnetic-wave shielding layer of copending application is within broad disclosure of the electromagnetic-wave shielding layer of present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's declaration and arguments filed 04/12/2021 have been fully considered. 

Applicants argue that it is submitted that one of ordinary skill in the art would readily realize that the radio wave absorber of Fujii JP ‘088 is not designed to be bent strongly in use, unlike the electromagnetic-wave absorbing sheet of the present invention.
However, Fujii et al. disclose a radio wave absorber (electromagnetic wave absorbing sheet) comprising resistive film 1 (electric resistance film), spacer 2 (dielectric layer) and radio wave reflective film 3 (electromagnetic wave shielding layer) in that order (see Abstract, paragraph 0039, and Figure 1). The resistive film 1 can be made of conductive polymers (see paragraph 0041). The spacer is a dielectric layer (see paragraphs 0026 and 0043). The radio wave reflective film 3 can be metal film (see paragraph 0044). Further, the wave absorber can 
Further, Fujii alone is not used to teach presently claimed electromagnetic-wave absorbing sheet (radio absorber). Fujii in view of Nobuta et al. teach electromagnetic-wave absorbing sheet as presently claimed. Therefore, it is inherent or obvious that the electromagnetic-wave absorbing sheet of Fujii in view of Nobuta et al. will bent strongly in use, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that In Fujii JP ‘088, the resistive films of Example 1 and Example 2 of the radio wave absorbers are both composed of a deposited film of indium tin oxide, which corresponds to a conventional example in the general technology field of the present invention (see paragraphs [0058] and [0059] of the machine translation of Fujii JP ‘088). The resistive film composed of indium tin oxide results in the surface crack when subjected to the flexibility evaluation test. Example 3, which is another example in Fujii JP ‘088, exemplifies a 30-mm-thick vinyl chloride hollow plate having a partition as a spacer, and such a radio wave absorber cannot be wrapped around a cylindrical rod having a diameter of 6 mm. Therefore, it can be said that the radio wave absorber of Fujii JP ‘088 corresponds to the conventional example of the present invention, or the radio wave absorber of Fujii JP ‘088 cannot
While the examples of Fujii disclose resistive film composed of indium tin oxide, Fujii et al. also disclose the resistive film can be made of conductive polymers (see paragraph 0041). That is, the radio absorber of Fujii can be flexible. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, Fujii alone is not used to teach presently claimed electromagnetic-wave absorbing sheet (radio absorber). Fujii in view of Nobuta et al. teach electromagnetic-wave absorbing sheet as presently claimed. Therefore, it is inherent or obvious that the electromagnetic-wave absorbing sheet of Fujii in view of Nobuta et al. is flexible.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that as pointed out by the USPTO, Fujii JP ‘088 indicates that the radio wave absorber can be in rolled form (see paragraph [0064] of the machine translation of Fujii JP ‘088). This description, however, only explains one of the variations that improve workability, and Fujii JP ‘088 provides neither specific rolled configuration, nor specific description thereabout such as the inner diameter of the rolled radio wave absorber. Accordingly, even if it is theoretically possible that the radio wave absorber of Fujii JP ‘088 can be in rolled form, it is not obvious or otherwise clear that it would have high flexibility as occurs with the electromagnetic-wave absorbing sheet of the present invention. Moreover, it is submitted that Fujii JP ‘088 
As noted above, Fujii alone is not used to teach presently claimed electromagnetic-wave absorbing sheet (radio absorber). Fujii in view of Nobuta et al. teach electromagnetic-wave absorbing sheet as presently claimed. Therefore, it is inherent or obvious that the electromagnetic-wave absorbing sheet of Fujii in view of Nobuta et al. have high flexibility that can keep high electromagnetic-wave absorbing properties even when strongly bent, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Fujii disclose the wave absorber can be in rolled form, i.e. wave absorber has flexibility (see paragraph 0064). There is nothing in Fujii that teaches against specific rolled configuration.

Applicants argue that the electromagnetic wave absorbing sheet recited in independent claim 1 of the present application is an invention made to solve a problem not described in Fujii JP ‘088, and it is not obvious over the invention of Fujii JP ‘088. As described above, the present invention clearly differs from the invention of Fujii JP ‘088 and is not obvious over the invention of Fujii JP ‘088.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) 

Applicants argue that Fujii JP ‘088 mentions that the surface electric resistance of the radio wave reflective layer having translucency is “preferably 0.5 Ω/sq or less” (see paragraph [0045] of the machine translation of Fujii JP ‘088; reproduced below), and exemplifies in Example 3 a radio wave reflective layer having a surface electric resistance of “0.2 Q/n”. Thus, the invention of Fujii JP ‘088 differs from the present invention recited in independent claim 10 that requires the surface electric resistance of 0.1 Ω/sq or less in that Fujii JP ‘088 allows the surface electric resistance of Ω/sq or more.
However, Fujii et al. broadly disclose the radiowave reflection film having surface resistance of 0.5 Ω/sq or less which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants submit declaration and argue that in order to clarify the difference in flexibility between the electromagnetic-wave absorbing sheet of the present invention and the radio wave absorbers of Fujii JP ‘088, the inventor has carried out a follow-up experiment to demonstrate the non-obviousness of the claimed invention, by way of showing that unexpected results that are associated with the instantly claimed method. In particular, in order to further evidence the non-obviousness of the instantly claimed invention, Applicant wishes to submit test results from a follow-up experiment as a 37 C.F.R. § 1.132 Declaration of Masayuki Toyoda that is  More specifically, this proving experiment is performed to prove/evidence that the radio wave absorbers of Fujii JP ‘088 do not satisfy the requirement of the present invention of “a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test. The results of the proving experiment conducted by the inventor have proved that the electromagnetic-wave absorbing sheet of the present invention completely differs from the radio wave absorbers of Fujii JP ‘088, and it is apparent that the invention of Fujii JP ‘088 does not have the above characteristic configuration of the present invention. In view of the above, it is earnestly submitted that the present invention is not obvious over the invention of Fujii JP ‘088, or the combination of the inventions of Fujii JP ‘088 and Nobuta et al. US ‘150.
While applicants provide data to demonstrate that Fujii JP ‘088 do not satisfy the requirement of the present invention of “a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test”, it is noted that Fujii alone is not used to teach presently claimed electromagnetic-wave absorbing sheet. Fujii in view of Nobuta et al. teach electromagnetic-wave absorbing sheet as presently claimed. Applicants have provided no evidence (i.e. data) to show that the electromagnetic-wave absorbing sheet of Fujii in view of Nobuta et al. do not satisfy the requirement of the present invention of “a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test”. That is, one of ordinary skill the art would not expect Fujii alone to meet the claimed property. Rather, the examiner’s position is that it would be obvious to combine Fujii et al. with Nobuta for the reasons set forth above. It is then the combination of prior art which would be expected to inherently possess the claimed property.

Applicants argue that apart from the above considerations, the cited art being applied by the USPTO fails to either teach or disclose each of the limitations found in the pending claims, and also fails to provide any motivation, or reasoning or rationale that would allow one having 
As noted above, Fujii in view of Nobuta et al. teach electromagnetic-wave absorbing sheet as presently claimed. Further, given that Nobuta et al. provides a proper motivation for using specific conductive polymer, Nobuta has been properly combined with Fujii.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                         
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787